Case 6:20-cv-07039-FPG Document9 Filed 01/25/21 Page 1of 8

 

 

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"

i) iin iin SSS SSS SSS
(PLAINT. TIFF COURT CASE NUMBER

Carrie M. Leo 20-CV-7039 a.
DEFENDANT TYPE OF PROCESS S

William Powell Service S

- NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZEOR CONDEMN
a “s

SERVE J . William Powell
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code)

6274 East Avon-Lima Road, Avon, NY 14414-9519

SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be
— served with this Form 285

Carrie M. Leo Number of parties to be
3199 Walworth Road served in this case
Walworth, NY 14568

 

 

2d 12 Hd

 

 

Check for service

L_ on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

 

 

 

Fold Fold
Signature of Attorney other Originator requesting service on behalf of: i] PLAINTIFF TELEPHONE NUMBER DATE
(] DEFENDANT 12/29/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date 3

 

 

 

 

 

than one USM 2835 is submitted)

number of process indicated. Origin Serve () j
(Sign only for USM 285 if more T No. 5SS No. S S Aaa, f Lf ; () (LAL d f bs /- b 2 /
f

 

have executed as shown in "Remarks", the process described

Thereby certify and return that I C] have personally served , [] have legal evidence of service,
mpany, corporation, etc. shown at the address inserted below.

on the individual , company, corporation, etc., at the address shown above on the on the individual ,

(I) Lhereby certify and return that I am unable to tocate the individual, company, corporation, etc. named above (See remarks below)

 

 

Name and title of individual served (if not shown above) LI A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time oO
am

 

 

tlee[zy [J pm

C nature © iS. Marshal or Deputy

Forwarding Fee Total Charges Advance Deposits Amount éwed to U.S. Marshal* or
(Amount of Refund*)

 

 

Service Fee Total Mileage Charges
including endeavors)

g . - S $0.00

REMARKS: Magi leh Corfitied 1 /e [21
Kecetvtd signed ackani ledguent ou ‘fea fey

MU intnomKeR 1. CLERK OF THE COURT

2. USMS RECORD

3. NOTICE OF SERVICE

4, BILLING STATEMENT®: To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal.

5. ACKNOWLEDGMENT OF RECEIPT

 

 

 

 

 

 

 

PRIOR EDITIONS MAY BE USED

 

Form USM-285
Rev. 11/13
 

Case 6:20-cv-07039-FPG Document9 Filed 01/25/21 Page 2 of 8
Fil] out form and print 4 copies. Sign and date all copies and route as specified below.

 

U.S. Repartment of Justice

jUnited States Marshals Service

 

 

 

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT BYMOGL
United States District Court
for the
Western District of New York

 

To. | William Powell Civil Action, File Number 20-CV-7039

 

Lt/Ctn Div of Law Enforcement | .
6274 East Avon-Lima Rd Carrie M. Leo
Avon NY 14414-9519 yy

NYS DEC, et. al.

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
“New York — State law.

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES 1. AND 2 to the sender
within 21 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must
indicate under your signature your authority.

If you do not complete and return copies | and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other

manner permitted by law.

If you do complete and return copies | and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

was mailed on this date. Jennifer M Digitally signed by Jennifer M
Quartley
01/05/2021 Quartley © Date: 2021.01.05 16:36:52 -05'00

 

Date of Signature Signature (USMS Official)

 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned
manner at:

 

 

 

 

 

 

6274 East Avon-Lima Rd Co Unset

Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive
Avon NY 14414-9519 certified

City, State and Zip Code Service of Process

Signature OD Date bf Signature

Copy 1 - Clerk of Court

Copy 2 - United States Marshals Service USM Form.299
Copy 3 - Addressee _ "Rey. 05/10
Copy 4 - USMS District Suspense Automated 10/03
Case 6:20-cv-07039-FPG Document9 Filed 01/25/21 Page 3 of 8

 

 

 

U.S. Department of Justice PROCESS RECEIPT AND RETURN
United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
PLAINTIFF ” COURT CASE NUMBER

Carrie M. Leo 20-CV-7039

 

ae ics
DEFENDANT k «<é DIY PP or ROE 4 . ie F G :
> ee: ‘ * ™. \

Joe Therrien SS

 

 

 

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION (OREROPERTY g sagopa
SERVE J Joe Therrien \ Noe Dee
AT. )) ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code) eke LOEW ENG WS
LOFWENGUTBS
625 Broadway, Sth Floor, Albany, NY 12233-7011 SLERN DISTRI : L “9
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to bé .
—— served with this Form 285. =
“+ oN
Carrie M. Leo Number of parties to be
3199 Walworth Road served in this case

Walworth, NY 14568

 

Check for service

| on U.S.A.

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

 

 

 

 

 

 

 

 

 

 

Fold Fold
Signature of Attorney other Originator requesting service on behalf of: (] PLAINTIFF TELEPHONE NUMBER DATE
C] DEFENDANT 12/29/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE
I acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Daten <P
number of process indicated. Origin Serve (
Seromnuativnm | 7 | SS lm SS | ne te Oracty | eer

 

 

 

 

 

 

 

l

#
I hereby certify and return that I CI have personally served , [7] have legal evidence of service, CKhave executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

Or hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

Name and title of individual served (if not shown above) [1 A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time Oo
am

 

2gyeg U1 pm
: Cy of ee Aarshal or Deputy

Service Fee Total Mileage Charges} Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)

¥ _ _ x $0.00
REMARKS: Mea slid Cort hed (/o/ey
Recejved signed ackadstdg wart fzofe/

NMaNiiishewnen |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD
3. NOTICE OF SERVICE
4, BILLING STATEMENT?: To be returned to the U.S. Marshal with payment,
if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5. ACKNOWLEDGMENT OF RECEIPT Rey. 11/13

 

 

 

 

 

 

 

 

 

 
 

Case 6:20-cv-07039-FPG Document9 Filed 01/25/21 Page 4 of 8

 

Fill out form and print 4 copies. Sign and date ail copies and route as specified below.

US. Bepartitent of Justice
United States Marshals Service

 

 
 

teat rh oe oe

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT. BY MAIL
United States District Court ee ee
for the
Western District of New York

 

 

TO: |Joe Therrien, Director Special Licenses Unit Civil Action, File Number 20-CV-7039

NYS DEC ;
625 Broadway, Sth Floor Carrie M. Leo
Vy.

Albany NY 12233
NYS DEC, et. al.

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
‘New York State law.

You MUST COMPLETE the acknowledgnient part of this form below, AND RETURN COPIES 1 AND 2 to the sender
within 21 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must

indicate under your signature your authority.

If you do not complete and return copies 1 and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other

manner permitted by law.

If you do complete and return copies 1 and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or. 60 days for Federal defendants. If you fail to do so,
judgment by default will be-taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

 

was inailed on this date. Jennifer M _ Digitally signed by Jennifer M
Quartley
01/05/2021 Qua rtley Date: 2021.01.05 16:36:52 -05'00'

Date of Signature Signature (USMS Official)

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned

 

 

 

 

 

 

manner at:
625 Broadway, 5th Floor C OUANSLA
Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive
Albany NY 12233 fedex
City, State and Zip Code Service of Process
_ “Avena i = _— S| 262 |
Signature y Date of Signature

Copy 1 - Clerk of Court

Copy-2 - United States Marshals Service

Copy 3 - Addressee USM oO
Copy 4 - USMS District Suspense Automated 10/03
Case 6:20-cv-07039-FPG Document9 Filed 01/25/21 Page 5of 8
U.S. Department of Justice

PROCESS RECEIPT AND RETURN
United States Maxshals Service

See "Instructions for Service of Process by U.S. Marshal"

 

 

 

= ee ee eee)
° PLAINT: TIFF COURT CASE NUMBER

Carrie M. Leo 20-CV-7039

DEFENDANT TYPE OF PROCESS

Basil Seggos Service

 

 

 

 

 

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN
. ‘ =~
SERVE J Basil Seggos =
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code) C
625 Broadway, Albany, NY 12233 se
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be Soa
served with this Form285" “
| 2
Carrie M. Leo . “a
Number of parties to be
3199 Walworth Road served in this case 3
Walworth, NY 14568 oe
Ts
Check for service
| on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
All Telephone Numbers, and Estimated Times Available for Service):

Fold

 

Fold

 

 

Signature of Attorney other Originator requesting service on behalf of: IX] PLAINTIFF TELEPHONE NUMBER DATE

(1 DEFENDANT 12/29/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process | District of District to
number of process indicated. Origin

 

 

 

 

Signature of Authorized USMS Deputy or Clerk Date A {
Serve

(Sign only for USM 285 if more ~ ,
than one USM 285 is submitted) No. Ss NSD. -6- 2+

7 :
I hereby certify and return that I CJ have personally served , [1 have legal evidence of service, A have executed as shown in "Remarks", the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

 

L] Lhereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) [1] A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time Oo
am
l / 20 [ Z/ CI pm
CS) Marshal or Deputy
- — —
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors) (Amount of Refund*)
§ g $0.00

 

 

 

 

 

remarks: Ma lyf apythtd 1/6/24
Receind sigud ackanv bdqueat (feofey

Wihitwomnen, |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD

3. NOTICE OF SERVICE

4. BILLING STATEMENT™: To be returned to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5, ACKNOWLEDGMENT OF RECEIPT Rev. 11/13

 
Case 6:20-cv-07039-FPG Document9 Filed 01/25/21 Page 6 of 8

  

  

U.S. Department of Justice
United States Marshals Service

  

 

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND: COMPLAINT BY MAIL
United States District Court
for the
Western District of New York

 

70: [Basil Seggos, Commissioner Civil Action, File Number 20-CV-7039

NYS DEC

 

625 Broadway Carrie M. Leo
Albany NY 12233 ¥.
NYS DEC, ct. al.

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
‘New York State law.

A NID-2. 10: the setidér

 
 

. YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL, COPIES. If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served ori behalf of another person and you are authorized to receive process, you: must
indicate under your signature your authority.

If you do not complete and return copics | and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other
manner permitted by law.

If you du complete and return copies | and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to. do so,
judgment by default will be taken against you for the relief demanded in the complaint.

1 declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

 

was mailed on this date. Jennifer M “ Digitaly signed by Jennifer M
_ Quartloy

01/05/2021 Quartley ” Délte: 2021.01.05 16:36:52 -05'00"

Date of Signature Signature (USMS Official)

 

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that J received a copy of the summons and of the complaint in the above captioned
manner at:

 

 

 

 

 

 

 

625 Broadway __ Counsel
Street Number and Street Name or P.O. Box No. Relationship:1oHutity/Authority:to-3 receive
Albany NY 12233 fedex
City, State and Zip Code Service of Process
lis
Sime Dale oF Siemans 5
Copy | - Clerk of Court .
Copy 2 - United States Marshals Service Teen a9

Copy 4 - USMS District Suspense Automated 10/03
Case 6:20-cv-07039-FPG Document9 Filed 01/25/21 Page 7 of 8
U.S. Department of Justice

 

 

 

aa PROCESS RECEIPT AND RETURN
. United States Marshals Service See "Instructions for Service of Process by U.S. Marshal"
(COR 5 <a i mem Ts |
PLAINTIFF COURT CASE NUMBER
Carrie M. Leo 20-CV-7039
DEFENDANT TYPE OF PROCESS
New York State Department of Environmental Conservation Service

 

 

 

 

 

 

 

NAME OF INDIVIDUAL, COMPANY, CORPORATION. ETC. TO SERVE OR DESCRIPTION OF PROPERTY. TO SEIZE OR CONDEMN
- re
SERVE } New York State Department of Environmental Conservation =
AT ADDRESS (Street or RFD, Apartment No., City, State and ZIP Code) Cn
yee
625 Broadway, Albany, NY 12233 a
; t
SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW Number of process to be =
served with this Form 285
~~
Carrie M. Leo ‘ _.
Number of parties to be mo
3199 Walworth Road served in this case “
Walworth, NY 14568
Check for service
L_ on U.S.A.

 

 

 

SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses.
All Telephone Numbers, and Estimated Times Available for Service):
Fold

 

 

Fold

 

 

Signature of Attorney other Originator requesting service on behalf of: IX] PLAINTIFF TELEPHONE NUMBER DATE

L] DEFENDANT 12/29/20
SPACE BELOW FOR USE OF U.S. MARSHAL ONLY-- DO NOT WRITE BELOW THIS LINE

I acknowledge receipt for the total | Total Process | District of District to Signature of Authorized USMS Deputy or Clerk Date C.
number of process indicated. Origin

Serve
(Sign only for USM 285 if more ( | / f lf _[e-
than one USM 285 is submitted) “t No. S Ss No. ss : ‘ 4 : : / G Cf

4
I hereby certify and return that I LC] have personally served rm have legal evidence of service, WK have executed as shown in vRemarts', the process described
on the individual , company, corporation, etc., at the address shown above on the on the individual , company, corporation, etc. shown at the address inserted below.

 

 

 

 

 

 

 

 

 

 

 

Oi hereby certify and return that I am unable to locate the individual, company, corporation, etc. named above (See remarks below)

 

 

 

 

 

 

 

Name and title of individual served (if not shown above) L] A person of suitable age and discretion
then residing in defendant's usual place
of abode
Address (complete only different than shown above) Date Time
C] am
t20/e/ U pm
i r
'~ ature of y Marshal or Deputy
f Me
Service Fee Total Mileage Charges| Forwarding Fee Total Charges Advance Deposits Amount owed to U.S. Marshal* or
including endeavors)

y (Amount of Refund*)

REMARKS: edi 1/b6[e4
Received S1GKeA ackatwlidspoat i/20 fey

Neweitionowken |. CLERK OF THE COURT PRIOR EDITIONS MAY BE USED
2. USMS RECORD

3. NOTICE OF SERVICE

4, BILLING STATEMENT?™: To be returned to the U.S. Marshal with payment,

if any amount is owed. Please remit promptly payable to U.S. Marshal. Form USM-285
5, ACKNOWLEDGMENT OF RECEIPT Rev. 11/13

 

 

 

 

$0.00

 

 
 

Case 6:20-cv-07039-FPG Document9 Filed 01/25/21 Page 8 of 8

Fill out form and print 4 copies. Sign and date all copies and route as specified below.

U.S. Department of Justice Cas
Read”

United States Marshals Service

—EeEE————————————————
Gu Zl JA OM

NOTICE AND ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLATNT“B¢ 4 ‘MAIL
United States District Court
for the
Western District of New York

 

 

 

TO: Civil Action, File Number 20-CV-7039

NYS DEC .
625 Broadway Carrie M. Leo

Albany NY 12233 v.

NYS DEC, et. al.

 

 

 

The enclosed summons and complaint are served pursuant to Rule 4(e)(1) of the Federal Rules of Civil Procedure, and
“New York — State law.

 

You MUST COMPLETE the acknowledgment part of this form below, AND RETURN COPIES 1 AND 2 to the sender
within 21 days. An envelope has been enclosed for this purpose. Keep copy 3 for your records.

YOU MUST SIGN AND DATE THE ACKNOWLEDGMENT ON ALL COPIES, If you are served on behalf of a
corporation, unincorporated association (including a partnership), or other entity, you must indicate under your signature your
relationship to that entity. If you are served on behalf of another person and you are authorized to receive process, you must

indicate under your signature your authority.

If you do not complete and return copies | and 2 of this form to the sender within 21 days, you (or the party on whose
behalf you are being served) may be required to pay any expenses incurred in serving a summons and complaint in any other

manner permitted by law.

If you do complete and return copies 1 and 2 of this form, you (or the party on whose behalf you are being served) must
answer the complaint within 21 days for private defendants and/or 60 days for Federal defendants. If you fail to do so,
judgment by default will be taken against you for the relief demanded in the complaint.

I declare, under penalty of perjury, that this Notice and Acknowledgment of Receipt of Summons and Complaint By Mail

was mailed on this date. Jennifer M- Digitally signed by Jennifer M
Quartley
01/05/2021 Quartley Date: 2021.01.05 16:36:52 -05'00"

 

Date of Signature Signature (USMS Official)

ACKNOWLEDGMENT OF RECEIPT OF SUMMONS AND COMPLAINT

I declare, under penalty of perjury, that I received a copy of the summons and of the complaint in the above captioned
manner at:

 

 

 

 

 

 

625 Broadway 0 panse|
Street Number and Street Name or P.O. Box No. Relationship to Entity/Authority to Receive
Albany NY 12233 fedex
City, State and Zip Code Service of Process

Bihar AcN \ 118 [2024
Signature. Date of Signature

Copy 1 - Clerk of Court

Copy 2.- United States Marshals Service USM Form-299
Copy 3 - Addressee Rev. 05/ 10
Automated 10/03

Copy 4 - USMS District Suspense
